DETAILED ACTION
In application filed on 06/05/2019, Claims 7-13 are pending. Claims 7-13 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Claim recites the limitation “an analytical toilet” that is not supported by the original specification. In paragraph 32 of the specification, applicant recites “In some 
Examiner notes that recited paragraph in the specification [Para 0032] fails to provide support for the amended claim limitation “analytical toilet” because the specification is silent regarding the structure of the “analytical toilet”. Therefore, the amended claim limitations recite new matter.
Therefore, Claims 8-13 has been rejected by virtue of their dependency on Claim 7. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 7, the specification does not provide support for the limitation “analytical toilet”. Applicant does not provided clarification on the structural limitations of 
Therefore, Claims 8-13 has been rejected by virtue of their dependency on Claim 7. 
Claim 12 recites the limitation “the sample of exhaled breath” in line 2 of the claim limitations. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Sonnenberg et al. [US 20070142739A1], in view of Suarez et al. [Suarez, F., et al. "Differentiation of mouth versus gut as site of origin of odoriferous breath gases after garlic ingestion." American Journal of Physiology-Gastrointestinal and Liver Physiology 276.2 (1999): G425-G430].
Regarding Claim 7, Sonnenberg teaches a method of tracking consumption of a pharmaceutical or nutritional product comprising the steps of:
providing a subject with a pharmaceutical or nutritional product [Para 0061, ‘50 g of a food (nutritional product) seasoned with garlic to eat’], wherein the pharmaceutical or nutritional product has been tagged with garlic [Para 0061, ’50 g of food seasoned with garlic to eat’; and garlic has been added (tagged) to the nutritional product’] or an extract thereof; The claimed “pharmaceutical product” is interpreted as optional. The claimed “or an extract” is interpreted as optional.
instructing the subject to consume the pharmaceutical or nutritional product [Para 0061, ‘the test subjects are given 50 g of a food seasoned with garlic to eat’]  according to a defined protocol [Defined research protocols are well known in the art to conduct food/product studies; Para 0060, test subjects were instructed through the course of the evaluation];
collecting a sample of bodily waste [Para 0061, ‘the test subjects each fill a coded PET pouch with approx. six liters of breath’; Para 0009, 0023-0035, 0046-0056 ] from the subject using an analytical toilet [ Para 0061, ‘PET pouch’, Para 0009, 0023-0035, 0046-0056, 0062; ‘the PET pouch is filled with six liters of breath for analysis for 
Sonnenberg does not teach “allyl methyl sulfide”
Suarez teaches “allyl methyl sulfide” [Materials and Methods, Results and Discussion; ‘Suarez further teaches the analysis of Allyl Methyl Disulfide (AMS) in Urine and Breath samples’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sonnenberg to incorporate “Allyl methyl sulfide” as taught by Suarez motivated by the need to detect AMS in breath and Urine samples after the consumption of Garlic by test subjects [Suarez, Materials and Methods, Results and Discussion]. Doing so allows for the detection of AMS in urine and breath samples. 

Regarding Claim 8, Sonnenberg teaches a method of claim 7, wherein the step of collecting a sample of bodily waste [Para 0061, ‘the test subjects each fill a coded PET pouch with approx. six liters of breath’] comprises collecting a volume of urine.
Sonnenberg does not teach “collecting a volume of urine”
Suarez teaches “collecting a volume of urine” [Urine collection Section, Page G425, In Vivo Study; ‘Urine samples were collected before garlic ingestion and after 1, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sonnenberg, to incorporate “collecting a volume of urine” as taught by Suarez, motivated by the need for urine to be collected 1, 2, 3, and 4 h after garlic ingestion [Suarez, Urine collection Section, Page G425, In Vivo Study]. Doing so allows for the analysis of allyl methyl sulfide (AMS) to be conducted on the Urine sample. 

Regarding Claim 10, Sonnenberg teaches a method of claim 8, wherein the step of analyzing the sample of bodily waste [Para 0062, ‘These pouches are then evaluated by the testers with respect to the typical garlic odour on a scale of 0 (no garlic) to 9 (extremely strong garlic); It is well known in the art that Allyl methyl sulfide (AMS) is a metabolite of garlic, and "garlic breath" is attributed to its presence] comprises detecting allyl methyl sulfide in a headspace above the volume of urine.
Sonnenberg does not teach “detecting allyl methyl sulfide in a headspace above the volume of urine”
Suarez teaches “detecting allyl methyl sulfide [Urine collection, Page G425 ‘only sulfur gas detected in appreciable concentration in urine was allyl methyl sulfide’] in a headspace [Urine collection, Page G425 ‘gas space’] above the volume of urine [Urine collection, Page G425, ‘Freshly collected urine (50 ml)’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sonnenberg to incorporate 
Regarding Claim 11, Sonnenberg teaches a method of claim 10, wherein the step of analyzing the sample of bodily waste [Para 0062, ‘These pouches are then evaluated by the testers with respect to the typical garlic odour on a scale of 0 (no garlic) to 9 (extremely strong garlic); It is well known in the art that Allyl methyl sulfide (AMS) is a metabolite of garlic, and "garlic breath" is attributed to its presence] is conducted using at least one of the following techniques: head space gas chromatography-mass spectrometry, head space gas chromatography-differential mobility spectrometry, and electronic nose analysis.
Sonnenberg does not teach “conducted using at least one of the following techniques: head space …”
Suarez teaches “conducted using at least one of the following techniques: head space gas chromatography-mass spectrometry [Urine collection, Page G425, ‘A sample of the gas space was removed and analyzed by gas chromatography for each of the sulfur-containing gases’], head space gas chromatography-differential mobility spectrometry, and electronic nose analysis”. 

Regarding Claim 12, Sonnenberg teaches a method of claim 8, wherein the step of analyzing the sample of bodily waste [Para 0061-0062, ‘These pouches are then evaluated by the testers with respect to the typical garlic odour on a scale of 0 (no garlic) to 9 (extremely strong garlic)] comprises detecting allyl methyl sulfide [Para 0061-0062; It is well known in the art that Allyl methyl sulfide (AMS) is a metabolite of garlic, and "garlic breath" is attributed to its presence]  in the sample of exhaled breath [ Para 0061-0062, ‘six liters of breath’] using one or more of the following techniques: gas chromatography-mass spectrometry, gas chromatography-differential mobility spectrometry, and electronic nose analysis.
Sonnenberg does not teach “using one or more of the following techniques: gas chromatography-mass spectrometry, gas chromatography-differential mobility spectrometry, and electronic nose analysis”
Suarez teaches “using one or more of the following techniques: gas chromatography-mass spectrometry [Page G426, Gas analysis. Sulfur containing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sonnenberg to incorporate “using one or more of the following techniques: gas chromatography-mass spectrometry, gas chromatography-differential mobility spectrometry, and electronic nose analysis” as taught by Suarez motivated by the need to have the identities of the sulfur-containing gases in raw garlic and in human breath samples obtained after eating garlic to be established using gas chromatography-mass spectroscopy (GC-MS; Kratos MS25, 70 eV), which a well-known analytical technique for sample analysis. Doing so allows for the advantages of using gas chromatography-mass spectroscopy to be gained in conducting the analysis of human breath samples for allyl methyl sulfide. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Sonnenberg et al. [US 20070142739A1], in view of Suarez et al. [Suarez, F., et al. "Differentiation of mouth versus gut as site of origin of odoriferous breath gases after garlic ingestion." American Journal of Physiology-Gastrointestinal and Liver Physiology 276.2 (1999): G425-G430], in further view of Carels, Jr. [4981144]


Modified Sonnenberg does not teach “the volume of urine comprises a 24-hour urine collection” [Col 4, lines 5-6; Col 1, lines 20-23].
Carels Jr. teaches “the volume of urine comprises a 24-hour urine collection” [Col 4, lines 5-6; Col 1, lines 20-23; 24-hour urine collection is well known in art in clinical testing].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sonneberg, in view of Suarez to incorporate "the volume of urine comprises a 24-hour urine collection" as taught by Carels Jr., since it is a common practice to collect a timed sample, typically 24-hour specimen, as urinary samples of a given patient may vary from discharge to discharge during the day [Carels Jr., Col 1, lines 20-24]. Doing so allows for total urinary output for the patient to be accumulated during the test interval.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Sonnenberg et al. [US 20070142739A1], in view of Suarez et al. [Suarez, F., et al. "Differentiation of mouth versus gut as site of origin of odoriferous breath gases after garlic ingestion." American Journal of Physiology-Gastrointestinal and Liver Physiology 276.2 (1999): G425-G430], in further view of Gallicano et al. [Gallicano, Keith, Brian Foster, and Shurjeel Choudhri. "Effect of short‐term administration of garlic supplements on single‐dose ritonavir pharmacokinetics in healthy volunteers." British journal of clinical pharmacology 55.2 (2003): 199-202]
 The claimed “pharmaceutical product” is interpreted as optional.
Modified Sonnenberg does not teach “provided within a capsule, and wherein the garlic or the extract thereof is impregnated within a material from which the capsule was constructed”. 
Gallicano teaches “provided within a capsule, and wherein the garlic or the extract thereof is impregnated [Drug analysis, ‘garlic product contained garlic powder suspended in liquid and encapsulated’] within a material [study design, ‘soft gelatin capsules’] from which the capsule [Methods, Conclusions ‘garlic extract (2x5 mg capsules)’] was constructed”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sonnenberg in view of Suarez to incorporate “provided within a capsule, and wherein the garlic or the extract thereof is impregnated within a material from which the capsule was constructed” as taught by Gallicano, motivated by the need  to have the garlic product containing the garlic powder suspended in liquid and encapsulated inside a soft gelatin capsule [ Gallicano, Drug analysis, Study design]. Doing so allows for the advantages of encapsulating garlic extract in soft gelatin capsules to be gained. 
Response to Arguments
Applicant’s arguments, see Page 5-7, filed on 01/04/2021, with respect to the 35 U.S.C. §101 rejections on Claims 7-13 have been fully considered and are persuasive.  The rejections with respect to the 35 U.S.C. §101 rejections on Claims 7-13 has been withdrawn. 
Applicant’s arguments, see Page 7, filed on 01/04/2021, with respect to the 35 U.S.C. §112 (b) rejections on Claims 7-13 have been fully considered and are persuasive. The rejections with respect to the 35 U.S.C. §101 rejections on Claims 7-13 has been withdrawn. 
Applicant’s arguments, see Page 8, filed on 01/04/2021, with respect to the 35 U.S.C. §102 rejections on Claims 7-8 and 10-12 have been fully considered but they are not persuasive.
Applicant argues: 
[“Suarez discusses the results of a study attempting to determine if garlic-caused halitosis is a problem originating from the mouth or gut. Suarez does not teach the use of garlic as a taggant in a "pharmaceutical or nutritional product." Claim 7. Moreover, Suarez does not teach "collecting a sample of bodily waste from the subject using an analytical toilet." Id. A person of ordinary skill in the art, reading the present disclosure, would understand that exhaled breath is not bodily waste and cannot be collected in an analytical toilet. Mouth and alveolar samples are likewise not bodily waste collected in an analytical toilet. Thus, the Examiner's argument that Suarez's testing of the subjects' mouth and/or breath anticipates this limitation is flawed and incorrect. For those reasons, Suarez does not anticipate Claim 7 or any claims depending therefrom. Dependent Claims 8 and 10-12 are patentable for at least all of the reasons that Claim 7 is patentable. Withdrawal of the rejection of Claims 7-8 and 10-12 is respectfully requested.”].
Applicant’s arguments with respect to Claims 7-8 and 10-12 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 7.

Applicant’s arguments, see Page 8-10, filed on 01/04/2021, with respect to the 35 U.S.C. §103 rejections on Claims 9 and 13 have been fully considered but they are not persuasive.
Applicant argues: 
[“Carels Jr. teaches a urine separation and collection device. “Urine or other liquid is automatically divided into equal amounts upon being poured into the inlet opening of a manifold having a tubular body and its upper end and a plurality of outlets adjacent its lower end. Substantially equal amounts of fluid exit each outlet and are received by a plurality of independent fluid chambers." Abstract. In fact, Carels Jr. does not contain any teachings relevant to the present claims.
Like Suarez, Carels Jr. does not disclose, suggest, or teach the use of garlic as a taggant in a "pharmaceutical or nutritional product" or "collecting a sample of bodily waste from the subject using an analytical toilet." Claim 7. The combination of Suarez and Carels Jr. do not disclose, suggest, or teach all of the limitation of independent Claim 7 or dependent Claim 9. Withdrawal of the rejection of Claim 9 is respectfully requested”].
[“Gallicano discusses the impact of garlic consumption on single-does ritonavir
pharmacokinetics. Gallicano, p. 199. The study analyzed blood, not urine. Id., p. 20. In fact,Gallicano does not contain any teachings relevant to the present claims.
In order to rely on a reference as a basis for rejection of the applicant's invention, the reference must either be in the field of the applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the inventor was concerned. In re Oetiker, 977 F.2d 1443, 1447 (Fed. Cir. 1992).
Like Suarez, Gallicano does not disclose, suggest, or teach the use of garlic as a taggant in a "pharmaceutical or nutritional product" or "collecting a sample of bodily waste from the subject using an analytical toilet." Claim 7. The combination of Suarez and Carels Jr. do not disclose, suggest, or teach all of the limitation of independent Claim 7 or dependent Claim 13. Withdrawal of the rejection of Claim 13 is respectfully requested.”].
Applicant’s arguments with respect to Claims 9 and 13 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                             
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797